   Case: 4:20-cr-00559-SRC Doc. #: 8 Filed: 09/21/20 Page: 1 of 2 PageID #: 15


                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


  UNITED STATES OF AMERICA,                              )
                                                         )
  Plaintiff,                                             )
                                                         )
  vs.                                                    )   No. 4:20 CR 559 SRC SPM
                                                         )
  MELISSA JACKSON,                                       )
                                                         )
  Defendant.                                             )


                      MOTION FOR PRETRIAL DETENTION AND HEARING

        Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jillian S. Anderson, Assistant United

States Attorney for said District, and moves the Court to order the Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of the Defendant's

initial appearance before the United States Magistrate pursuant to Title 18, United States Code,

§3141, et seq.

        As and for its grounds, the Government states as follows:

               3. Defendant is charged with one count of Production of child pornography, in violation

                  of 18 U.S.C. Section 2251(a).

               4. Pursuant to Title 18, United States Code, Section 3142(g),

               (d) the weight of the evidence against defendant;

               (e) defendant’s history and characteristics; and

               (f) the nature and seriousness of the danger to any person or the community that would

                  be posed by defendant’s release warrant defendant’s detention pending trial;
   Case: 4:20-cr-00559-SRC Doc. #: 8 Filed: 09/21/20 Page: 2 of 2 PageID #: 16




       WHEREFORE, the Government respectfully requests that the Court order the Defendant to

be detained pending trial.

                                                Respectfully submitted,

                                                JEFFREY B. JENSEN
                                                United States Attorney

                                                /s/ Jillian S. Anderson_____________
                                                JILLIAN S. ANDERSON, #53918(MO)
                                                Assistant United States Attorney
                                                111 South 10th Street, Rm. 20.333
                                                St. Louis, Missouri 63102
                                                314-539-2200
                                                jillian.anderson@usdoj.gov
